Citation Nr: 0614375	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to an initial evaluation in excess of 30 
percent for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
hemorrhoids. 

2.  A left knee disorder is first shown many years after 
service, and is not shown to be related to service.  

3.  During a Board hearing held in April 2005, the veteran 
withdrew his appeal with respect to the issue of entitlement 
to an initial evaluation in excess of 30 percent for hearing 
loss. 




CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for an initial evaluation in 
excess of 30 percent for hearing loss, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's personal opinion that 
the disabilities at issue began in service or are otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

In reaching a decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Hemorrhoids

The veteran's service medical records show that in February 
1967, the veteran complained of hemorrhoids, and a thrombosed 
hemorrhoid was excised.  At separation in September 1969, the 
veteran denied having piles or rectal disease, and a digital 
rectal examination was normal.  Thereafter, the record -- 
which contains VA outpatient treatment records dated from 
1998 to 2004, and private medical records dated from 1995 to 
1997 -- shows no complaints or treatment for hemorrhoids.  
Absent a showing of a current disability that could be 
related to service, the claim must be denied.   

A Left Knee Disorder

The veteran contends that he injured his left knee when he 
fell into a hole during a mortar attack, and he received 
field dressing due to swelling.  The veteran's service 
medical records do not reflect such treatment during combat; 
however they do show that on one occasion he was treated at 
Fort Ord for a knee problem and minimum cellulitis was noted.  
A bandage was dispensed.  Thereafter, the service records 
show no complaint diagnosis or treatment for a left knee 
disorder.  At separation in September 1969, the veteran 
denied having a history of a trick or locked knee, and 
examination of the lower extremities was normal.  

A left knee disorder is not documented in the record until 
1995 when private medical records show that the veteran was 
seen in February 1995 after a January 1995 injury to the left 
knee.  A severe tear of the medial collateral ligament and 
absence of the anterior cruciate ligament were confirmed.  He 
underwent arthroscopic evaluation of the left knee, and a 
partial medial meniscectomy with reconstruction of the 
anterior cruciate ligament.  

The above noted inservice treatment does not specify which 
knee was treated, and was apparently not the incident 
referred to by the veteran regarding a left knee injury 
during mortar fire.  However, even if the treatment involved 
the left knee, given the long period of time between the lone 
treatment in service for a knee complaint and his current 
disorder, which has been associated with a post-service 
traumatic injury, the evidence describes an inservice acute 
occurrence.  This incident has in no way been related to his 
current left knee disorder; no medical professional has 
associated the current findings with service.  Absent a nexus 
between service and the current left knee disability, the 
claim must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection for a left knee disability initially in 
November 2002.  That letter properly complied with the 
requirements noted above.  It was timely sent prior to the 
July 2003 initial denial.  In September 2004, the RO sent a 
notice letter which included a left knee disorder and 
hemorrhoids.  This letter also met all requirements noted 
above, but it was sent after the denial of the claim in July 
2003.  The requisite notice was ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue regarding service 
connection for hemorrhoids will not result in any prejudice 
to the appellant.  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against these claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  The 
veteran indicated at his April 2005 hearing that he would 
submit evidence of current treatment for hemorrhoids; however 
no additional evidence or information has been received.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  

Initial Evaluation for Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In the present 
case, the appellant has withdrawn his appeal with respect to 
the matter of his entitlement to an initial evaluation in 
excess of 30 percent for hearing loss, and hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that particular issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue, and the matter is dismissed.


ORDER

Service connection for hemorrhoids is denied. 

Service connection for a left knee disorder is denied.  

The appeal concerning the veteran's entitlement to an initial 
evaluation in excess of 30 percent for hearing loss is 
dismissed.


REMAND

The veteran seeks service connection for PTSD.  His VA 
outpatient treatment records contain a diagnosis of PTSD.  
During his testimony before the undersigned, the veteran 
provided additional information regarding his claimed 
stressors and requested that VA make an attempt to verify 
them.  An attempt to verify his stressors has not been made. 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported stressors, as described in his 
May 2003 statement and his April 2005 
testimony.  If additional information is 
needed to verify the reported stressors, 
ask the veteran to provide the necessary 
information.  If the evidence and 
information is not adequate to attempt to 
document the reported stressor event(s), 
the reason(s) why the stressor(s) could 
not be verified, and whether further 
efforts to verify stressors would be 
futile, should be documented in the 
record.

2.  If any of the veteran's PTSD 
stressors are verified, schedule the 
veteran for a PTSD examination.  The 
examiner should review the claims folder.  
The examiner should explain whether the 
diagnostic criteria for PTSD, in DSM-IV, 
are met.  See 38 C.F.R. § 4.125 (2005).  
If PTSD is diagnosed, the examiner should 
state the specific stressor(s) reported 
by the veteran and whether each reported 
stressors is adequate to support the 
diagnosis.  The examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  

3.  Thereafter, readjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


